           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVISION

LISA BRADLEY, Individually and on Behalf
of All Others Similarly Situated                           PLAINTIFF

v.                       No. 3:18-cv-29-DPM

CRITTENDEN COUNTY, ARKANSAS                             DEFENDANT

                               ORDER
     The parties have informally notified the Court that they would
like to conduct a settlement conference in this case during an already
scheduled settlement conference in a related case. Both this case and
Case No. 3:18-cv-128-DPM involve FLSA claims against Crittenden
County.   Magistrate Judge Harris and Ray have no objection to a
consolidated settlement effort. The Court therefore amends NQ 89: the
Court refers this case to Magistrate Judge Patricia S. Harris to conduct
a settlement conference on 23 July 2019. The rest of NQ 89 stands.
     So Ordered.


                                      D.P.Marshall{r.
                                      United States District Judge




                                        \_
